UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-07567 STATE STREET NAVIGATOR SECURITIES LENDING TRUST (Exact name of Registrant as specified in charter) One Lincoln Street 4th Floor Boston, MA 02111 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Copy to: Nancy Conlin Vice President and Counsel State Street Bank and Trust Company Securities Finance Division- Floor 4 1 Lincoln Street Boston, Massachusetts 02111-2900 Philip H. Newman, Esq. Goodwin Procter LLP Exchange Place Boston, Massachusetts 02109 Registrant’s telephone number, including area code:(617) 664-3669 Date of fiscal year end:December 31 Date of reporting period:December 31, 2012 Item 1:Reports to Shareholders. STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO ANNUAL REPORT December 31, 2012 STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Expense Example December 31, 2012 (Unaudited) As a shareholder of the State Street Navigator Securities Lending Prime Portfolio (the “Fund”), you incur ongoing costs, which include costs for portfolio management and administrative services, among others.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period shown and held for the entire period from July 1, 2012 to December 31, 2012. The table below illustrates your Fund’s costs in two ways: · Based on actual fund return.This section helps you to estimate the actual expenses that you paid over the period.The “Ending Account Value” shown is derived from the actual return of the Fund, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund.You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for the Fund under the heading “Expenses Paid During Period”. · Based on hypothetical 5% return.This section is intended to help you compare your Fund’s costs with those of other mutual funds.It assumes that the Fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged.In this case, because the return used is not the Fund’s actual return the results do not apply to your investment.The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return.You can assess your Fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Six Months Ended December 31, 2012 Beginning Account Value July 1, 2012 Ending Account Value December 31, 2012 Expenses Paid During Period * Based on Actual Fund Return Based on Hypothetical (5% return before expenses) * The calculations are based on expenses incurred in the most recent fiscal period of the Fund.The annualized average weighted expense ratio as of December 31, 2012 was 0.03%.The dollar amounts shown as “Expenses Paid” are equal to the annualized average weighted expense ratio multiplied by the average account value over the period, multiplied by 184/366 (the most recent six month period). STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Portfolio Statistics December 31, 2012 (Unaudited) Portfolio Composition By Investment Type* December 31, 2012 Certificates of Deposit 46.5% Financial Company Commercial Paper 19.0% Government Agency Repurchase Agreements 19.0% Asset Backed Commercial Paper 6.3% Treasury Repurchase Agreements 4.6% Other Notes 2.9% Treasury Debt 0.8% Government Agency Debt 0.7% Other Assets in Excess of Liabilities 0.2% Total 100.00% Portfolio Composition By Rating* December 31, 2012 A-1 50.9% A-1+ 24.7% Repurchase Agreements (A-1) 20.5% Repurchase Agreements (A-1+) 1.7% Repurchase Agreements (A-2) 1.4% A-2 0.6% Other Assets in Excess of Liabilities 0.2% Total 100.00% * As a percentage of net assets as of the date indicated. The Portfolio’s composition will vary over time. STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Schedule of Investments December 31, 2012 Ratings* Name of Issuer and Title of Issue Interest Rate Next Payment/ Reset Date Maturity Date Principal Amount Amortized Cost ASSET BACKED COMMERCIAL PAPER — 6.3% P-1, A-1 Aspen Funding Corp. (a)(b) % 01/24/2013 01/24/2013 $ $ P-1, A-1 Aspen Funding Corp. (a)(b) % 02/25/2013 02/25/2013 P-1, A-1 Collateralized Commercial Paper Co. LLC (b) % 03/01/2013 03/01/2013 P-1, A-1 Gemini Securitization Corp. LLC (a)(b) % 02/25/2013 02/25/2013 P-1, A-1+ Kells Funding LLC (b)(c) % 01/17/2013 01/17/2013 P-1, A-1+ Kells Funding LLC (b)(c) % 01/18/2013 01/18/2013 P-1, A-1+ Kells Funding LLC (b)(c) % 03/08/2013 03/08/2013 P-1, A-2 Kells Funding LLC (b)(c) % 03/28/2013 03/28/2013 P-1, A-1 Ridgefield Funding Co. (b)(c) % 01/09/2013 01/09/2013 TOTAL ASSET BACKED COMMERCIAL PAPER FINANCIAL COMPANY COMMERCIAL PAPER — 19.0% P-1, A-1 BNP Paribas (b) % 02/11/2013 02/11/2013 P-1, A-1 DNB Bank ASA (a)(b) % 01/28/2013 01/28/2013 P-1, A-1+ General Electric Capital Corp. (b) % 01/24/2013 01/24/2013 P-1, A-1+ General Electric Capital Corp. (b) % 02/25/2013 02/25/2013 P-1, A-1+ General Electric Capital Corp. (b) % 03/28/2013 03/28/2013 P-1, A-1+ General Electric Capital Corp. (b) % 04/01/2013 04/01/2013 P-1, A-1+ HSBC Bank PLC (a)(b)(d) % 01/07/2013 02/07/2013 P-1, A-1+ HSBC Bank PLC (a)(b)(d) % 01/09/2013 07/09/2013 P-1, A-1 JPMorgan Chase & Co (b)(d) % 01/07/2013 03/07/2013 P-1, A-1 JPMorgan Chase & Co (b)(d) % 01/08/2013 04/08/2013 P-1, A-1 JPMorgan Chase & Co (b)(d) % 01/22/2013 04/22/2013 P-1, A-1 Nationwide Building Society (a)(b) % 01/04/2013 01/04/2013 P-1, A-1 Nationwide Building Society (a)(b) % 02/27/2013 02/27/2013 P-1, A-1 Nationwide Building Society (a)(b) % 03/22/2013 03/22/2013 P-1, A-1 Nationwide Building Society (a)(b) % 04/02/2013 04/02/2013 P-1, A-1 Nationwide Building Society (a)(b) % 04/05/2013 04/05/2013 P-1, A-1+ Nordea Bank AB (b) % 02/04/2013 02/04/2013 P-1, A-1+ NRW Bank (a)(b) % 01/25/2013 01/25/2013 P-1, A-1 Skandinaviska Enskilda Banken AB (a)(b) % 04/19/2013 04/19/2013 P-1, A-1 Sumitomo Mitsui Banking Corp. (a)(b) % 02/15/2013 02/15/2013 P-1, A-1+ Toyota Motor Credit Corp. (b) % 02/20/2013 02/20/2013 P-1, A-1+ Toyota Motor Credit Corp. (b) % 03/08/2013 03/08/2013 P-1, A-1+ Toyota Motor Credit Corp. (b) % 03/12/2013 03/12/2013 TOTAL FINANCIAL COMPANY COMMERCIAL PAPER CERTIFICATES OF DEPOSIT — 46.5% P-1, A-1 Bank of Montreal % 03/21/2013 03/21/2013 P-1, A-1 Bank of Nova Scotia (d) % 01/07/2013 03/06/2013 P-1, A-1 Bank of Nova Scotia (d) % 01/07/2013 06/06/2013 P-1, A-1 Bank of Tokyo - Mitsubishi % 02/12/2013 02/12/2013 P-1, A-1 Bank of Tokyo - Mitsubishi % 02/12/2013 02/12/2013 P-1, A-1 Bank of Tokyo - Mitsubishi % 03/06/2013 03/06/2013 P-1, A-1 Barclays Bank % 02/11/2013 02/11/2013 P-1, A-1 Barclays Bank (d) % 01/22/2013 02/19/2013 P-1, A-1 Barclays Bank (d) % 01/07/2013 03/06/2013 P-1, A-1 Barclays Bank (d) % 01/22/2013 03/22/2013 P-1, A-1 BNP Paribas % 02/11/2013 02/11/2013 P-1, A-1 Canadian Imperial Bank of Commerce (d) % 01/07/2013 06/05/2013 P-1, A-1 Credit Suisse % 02/12/2013 02/12/2013 P-1, A-1 Deutsche Bank AG % 01/23/2013 01/23/2013 The accompanying notes are an integral part of these financial statements. STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Schedule of Investments (Continued) December 31, 2012 Ratings* Name of Issuer and Title of Issue Interest Rate Next Payment/ Reset Date Maturity Date Principal Amount Amortized Cost CERTIFICATES OF DEPOSIT -(continued) P-1, A-1 ING Bank NV % 02/11/2013 02/11/2013 $ $ P-1, A-1 ING Bank NV % 02/15/2013 02/15/2013 P-1, A-1 Lloyds TSB Bank % 01/14/2013 01/14/2013 P-1, A-1 Lloyds TSB Bank % 01/23/2013 01/23/2013 P-1, A-1 Lloyds TSB Bank % 03/06/2013 03/06/2013 P-1, A-1+ National Australia Bank Ltd. (d) % 01/04/2013 02/04/2013 P-1, A-1+ Nordea Bank AB % 02/04/2013 02/04/2013 P-1, A-1+ Nordea Bank AB % 02/22/2013 02/22/2013 P-1, A-1 Norinchukin Bank % 01/04/2013 01/04/2013 P-1, A-1+ Rabobank Nederland NV % 01/02/2013 01/02/2013 P-1, A-1+ Rabobank Nederland NV % 01/04/2013 01/04/2013 P-1, A-1+ Rabobank Nederland NV % 01/28/2013 01/28/2013 P-1, A-1+ Rabobank Nederland NV (d) % 01/17/2013 07/17/2013 P-1, A-1+ Rabobank Nederland NV (d) % 01/25/2013 07/25/2013 P-1, A-1+ Rabobank Nederland NV (d) % 01/25/2013 07/25/2013 P-1, A-1+ Royal Bank of Canada (d) % 02/11/2013 08/12/2013 P-1, A-1+ Royal Bank of Canada (d) % 03/06/2013 09/06/2013 P-1, A-1 Skandinaviska Enskilda Banken AB % 04/12/2013 04/12/2013 P-1, A-1+ Svenska Handelsbanken AB % 02/06/2013 02/06/2013 P-1, A-1+ Svenska Handelsbanken AB % 03/13/2013 03/13/2013 P-1, A-1 Swedbank AB % 02/04/2013 02/04/2013 P-1, A-1+ Toronto Dominion Bank % 02/04/2013 02/04/2013 P-1, A-1 UBS AG (d) % 01/02/2013 05/01/2013 TOTAL CERTIFICATES OF DEPOSIT OTHER NOTES — 2.9% P-1, A-1+ Arkle Master Issuer PLC (c)(d) % 01/17/2013 02/17/2013 P-2, A-1 Bank of America NA % 01/14/2013 01/14/2013 P-1, A-1 Target Corp. % 01/11/2013 01/11/2013 P-1, A-1+ Toyota Motor Credit Corp. (d) % 03/11/2013 09/09/2013 TOTAL OTHER NOTES GOVERNMENT AGENCY DEBT — 0.7% P-1, A-1+ Federal Home Loan Mortgage Corp. % 02/11/2013 02/11/2013 TREASURY DEBT — 0.8% P-1, A-1+ U.S. Treasury Note % 01/15/2013 01/15/2013 GOVERNMENT AGENCY REPURCHASE AGREEMENTS — 19.0% P-1, A-1 Agreement with Bank of Nova Scotia and The Bank of New York Mellon (Tri-Party), dated 12/31/2012 (collateralized by various U.S. Government Obligations, 2.500% - 3.500% due 07/01/2027 - 08/01/2042 valued at $291,723,242); expected proceeds $286,003,178 % 01/02/2013 01/02/2013 The accompanying notes are an integral part of these financial statements. STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Schedule of Investments (Continued) December 31, 2012 Ratings* Name of Issuer and Title of Issue Interest Rate Next Payment/ Reset Date Maturity Date Principal Amount Amortized Cost GOVERNMENT AGENCY REPURCHASE AGREEMENTS -(continued) NR, A-1 Agreement with Barclays Capital, Inc. and The Bank of New York Mellon (Tri-Party), dated 12/26/2012 (collateralized by various U.S. Government Obligations, 0.200% - 1.375% due 10/04/2013 - 12/20/2017 valued at $102,000,763); expected proceeds $100,002,917 % 01/02/2013 01/02/2013 $ $ NR, A-1 Agreement with Barclays Capital, Inc. and The Bank of New York Mellon (Tri-Party), dated 12/31/2012 (collateralized by various U.S. Government Obligations, 2.500% - 7.500% due 12/01/2024 - 11/01/2042 valued at $204,000,000); expected proceeds $200,002,778 % 01/02/2013 01/02/2013 NR, A-1 Agreement with Citigroup Global, Markets, Inc. and The Bank of New York Mellon (Tri-Party), dated 12/27/2012 (collateralized by various U.S. Government Obligations, 3.000% - 5.000% due 08/01/2039 - 12/20/2042 valued at $153,126,968); expected proceeds $150,005,250 % 01/03/2013 01/03/2013 P-1, A-1 Agreement with Credit Agricole Corporate & Investment Bank and The Bank of New York Mellon (Tri-Party), dated 12/31/2012 (collateralized by various U.S. Government Obligations, 4.000% due 03/01/2042 valued at $162,180,000); expected proceeds $159,001,767 % 01/02/2013 01/02/2013 P-1, A-1 Agreement with Credit Agricole Corporate & Investment Bank and The Bank of New York Mellon (Tri-Party), dated 12/31/2012 (collateralized by a U.S. Government Obligation, 4.500% due 08/01/2041 and a U.S. Treasury Strip, 4.125% due 05/15/2015 valued at $103,020,001); expected proceeds $101,001,234 % 01/02/2013 01/02/2013 P-1, A-1 Agreement with Goldman Sachs & Co. and The Bank of New York Mellon (Tri-Party), dated 12/27/2012 (collateralized by various U.S. Government Obligations, 2.500% - 6.500% due 11/01/2022 - 01/01/2043 valued at $867,000,000); expected proceeds $850,036,361 % 01/03/2013 01/03/2013 The accompanying notes are an integral part of these financial statements. STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Schedule of Investments (Continued) December 31, 2012 Ratings* Name of Issuer and Title of Issue Interest Rate Next Payment/ Reset Date Maturity Date Principal Amount Amortized Cost GOVERNMENT AGENCY REPURCHASE AGREEMENTS -(continued) P-1, A-1 Agreement with Goldman Sachs & Co. and The Bank of New York Mellon (Tri-Party), dated 12/31/2012 (collateralized by various U.S. Government Obligations, 0.375% - 1.000% due 11/27/2013 - 07/28/2017 valued at $146,880,000); expected proceeds $144,002,240 % 01/02/2013 01/02/2013 $ $ P-1, A-1 Agreement with Goldman Sachs & Co. and The Bank of New York Mellon (Tri-Party), dated 12/31/2012 (collateralized by various U.S. Government Obligations, 2.500% - 6.500% due 05/01/2022 - 07/01/2048 valued at $510,000,000); expected proceeds $500,021,389 % 01/07/2013 01/07/2013 P-1, A-1 Agreement with JP Morgan Securities, Inc. and JP Morgan Chase & Co. (Tri-Party), dated 12/26/2012 (collateralized by various U.S. Government Obligations, 2.000% - 11.000% due 06/01/2013 - 01/01/2043 valued at $102,003,360); expected proceeds $100,003,889 % 01/02/2013 01/02/2013 P-2, A-2 Agreement with Merrill Lynch Government Securities, Inc. and The Bank of New York Mellon (Tri-Party), dated 12/31/2012 (collateralized by a U.S. Government Obligation, 3.000% due 11/01/2042 valued at $45,900,001); expected proceeds $45,000,200 % 01/02/2013 01/02/2013 P-2, A-2 Agreement with Merrill Lynch Government Securities, Inc. and The Bank of New York Mellon (Tri-Party), dated 12/31/2012 (collateralized by various U.S. Government Obligations, 3.000% - 5.000% due 08/01/2041 - 11/01/2042 valued at $183,600,001); expected proceeds $180,002,000 % 01/02/2013 01/02/2013 The accompanying notes are an integral part of these financial statements. STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Schedule of Investments (Continued) December 31, 2012 Ratings* Name of Issuer and Title of Issue Interest Rate Next Payment/ Reset Date Maturity Date Principal Amount Amortized Cost GOVERNMENT AGENCY REPURCHASE AGREEMENTS -(continued) P-1, A-1+ Agreement with RBC Capital Markets, Inc. and The Bank of New York Mellon (Tri-Party), dated 12/31/2012 (collateralized by various U.S. Government Obligations, 2.500% - 6.500% due 02/01/2026 - 11/01/2042 valued at $290,700,000); expected proceeds $285,002,850 % 01/02/2013 01/02/2013 $ $ TOTAL GOVERNMENT AGENCY REPURCHASE AGREEMENTS TREASURY REPURCHASE AGREEMENTS — 4.6% NR, A-1 Agreement with Barclays Capital, Inc. and The Bank of New York Mellon (Tri-Party), dated 12/31/2012 (collateralized by various U.S. Treasury Strips, 0.125% - 4.250% due 12/31/2014 - 11/15/2040 valued at $244,800,003); expected proceeds $240,002,667 % 01/02/2013 01/02/2013 NR, A-1 Agreement with Barclays Capital, Inc. and The Bank of New York Mellon (Tri-Party), dated 12/31/2012 (collateralized by various U.S. Treasury Strips, 0.625% - 0.875% due 12/31/2016 - 05/31/2017 valued at $306,000,097); expected proceeds $300,005,000 % 01/02/2013 01/02/2013 P-1, A-1 Agreement with Credit Agricole Corporate & Investment Bank and The Bank of New York Mellon (Tri-Party), dated 12/31/2012 (collateralized by a U.S. Treasury Strip, 2.000% due 01/15/2014 valued at $121,380,081); expected proceeds $119,001,190 % 01/02/2013 01/02/2013 P-1, A-1 Agreement with UBS Securities, LLC and The Bank of New York Mellon (Tri-Party), dated 12/31/2012 (collateralized by various U.S. Treasury Strips, 0.000% - 0.375% due 06/13/2013 - 07/31/2013 valued at $102,000,062); expected proceeds $100,000,944 % 01/02/2013 01/02/2013 TOTAL TREASURY REPURCHASE AGREEMENTS TOTAL INVESTMENTS(e)(f) — 99.8% Other Assets in Excess of Liabilities — 0.2% NET ASSETS — 100.0% $ The accompanying notes are an integral part of these financial statements. STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Schedule of Investments (Continued) December 31, 2012 (a) Section 4(2) of the Securities Act of 1933 Commercial Paper. The Fund’s Portfolio Manager has deemed these securities to be liquid based upon procedures approved by the Board of Trustees. These securities represent 10.26% of net assets as of December 31, 2012. (b) For Commercial Paper categories, rate shown is the discount rate at time of purchase. (c) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities, which represent 3.86% of net assets as of December 31, 2012, are considered liquid and may be resold in transactions exempt from registration, normally to qualified institutional buyers. (d) Floating Rate Note - Interest rate shown is rate in effect at December 31, 2012. (e) Unless otherwise indicated, the values of the securities of the Portfolio are determined based on Level 2 inputs established by provisions surrounding fair value measurements and disclosures. (Note 2) (f) Also represents the cost for federal tax purposes. * Moody’s rating, Standard & Poor's rating, respectively. (This information is unaudited) The accompanying notes are an integral part of these financial statements. STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Schedule of Investments (Continued) December 31, 2012 U.S. GAAP defines fair value as the price that the Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date under current market conditions. A three level hierarchy for fair value measurements has been established based upon the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available under the circumstances. The Fund’s investment in its entirety is assigned a level based upon the observability of the inputs which are significant to the overall valuation. The three tier hierarchy of inputs is summarized below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including a Portfolio’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of December 31, 2012, in valuing the Portfolio’s assets carried at fair value: Valuation Inputs Investments in Securities Level 1 – - Level 2 – $ Level 3 – - Total $ The type of inputs used to value each security under the provisions surrounding fair value measurement and disclosures is identified in the Schedule of Investments, which also includes a breakdown of the Portfolio’s investments by category. As of the year ended December 31, 2012, there were no transfers between levels. The accompanying notes are an integral part of these financial statements. STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Statement of Assets and Liabilities December 31, 2012 Assets: Investments in securities, at amortized cost $ Repurchase agreements, at amortized cost Total Investments Cash Interest receivable Prepaid expenses and other assets Total Assets Liabilities: Advisory fee payable Administration fee payable Dividend payable Custodian fee payable Professional fees payable Trustee fees payable Transfer agent fee payable Other accrued expenses and liabilities Total Liabilities Net Assets $ Net assets consist of: Capital stock, $0.001 par value; 16,363,154,093 shares issued and outstanding $ Capital paid in excess of par Accumulated net realized gain on investments Net Assets $ Net asset value, offering, and redemption price per share $ The accompanying notes are an integral part of these financial statements. STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Statement of Operations For the Year Ended December 31, 2012 Investment Income: Interest $ Expenses: Advisory fee Administration fee Custodian fee Insurance expense Transfer agent fee Professional fees Trustee fee Miscellaneous expenses Total expenses Net investment income Net Realized Gain on Investments: Net realized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Statement of Changes in Net Assets Year Ended December 31, 2012 Year Ended December 31, 2011 From Operations: Net investment income $ $ Net realized gain on investments Net increase in net assets resulting from operations Distributions From: Net investment income ) ) Net realized gain on investments ) ) Total distributions ) ) From Fund Share Transactions (at constant $1.00 per share): Proceeds from shares sold Cost of redemptions ) ) Net increase (decrease) in net assets from Fund share transactions ) Net increase (decrease) in net assets ) Net Assets: Beginning of period End of period $ $ Undistributed net investment income $
